Citation Nr: 1242840	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-27 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating greater than 10 percent disabling for lumbar strain.


REPRESENTATION

Appellant represented by:	New Jersey Dept. of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from May 2001 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran's appeal was remanded by the Board in March 2012 so that the above-captioned issue could be readjudicated.  This was accomplished in the March 2012 Supplemental Statement of the Case.  Thus, there has been substantial compliance with the directives of the March 2012 Remand in this case.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to September 14, 2007, the Veteran's lumbar strain is manifested by lumbar flexion to no less than 80 degrees, total lumbar range of motion to no less than 175 degrees, but not by muscle spasm or guarding resulting in abnormal gait or spinal contour, or functional loss beyond that contemplated by the currently assigned rating.

2.  Beginning September 14, 2007, the Veteran's lumbar strain is manifested by lumbar flexion to 60 degrees due to pain, total lumbar range of motion to no less than 175 degrees, but not by muscle spasm or guarding resulting in abnormal gait or spinal contour, or functional loss beyond that contemplated by the currently assigned rating.

CONCLUSIONS OF LAW

1.  Prior to September 14, 2007, the criteria for greater than a 10 percent disabling rating for lumbar strain were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012).

2.  Beginning September 14, 2007, the criteria for a 20 percent rating, but no greater, for lumbar strain are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  July 2006 and September 2007 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The September 2006, September 2007, March 2009, and May 2010 VA examinations were adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Each examination tested the Veteran's lumbar range of motion, accounted for any increase in limited motion following repetition, considered functional loss, and inquired into and tested for neurologic impairment to include motor and sensory function.

A review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for lumbosacral strain was granted in a November 2006 rating decision, and an initial 10 percent rating assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2012).

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable anklyosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable anklyosis of the entire spine warrants the maximum 100 percent rating.  Id.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The evidence of record does not establish entitlement to greater than an initial 10 percent rating for lumbar strain based on the General Rating Formula.  Forward flexion of the lumbar spine was to 90 degrees at the September 2006 VA examination, the March 2009 VA examination, and the May 2010 VA examination and to 65 degrees at the September 2007 VA examination.  Total lumbar range of motion was to 240 degrees at the September 2006 VA examination, the March 2009 VA examination, and the May 2010 VA examination, and to 227 degrees at the September 2007 VA examination.  Additionally, a September 2008 VA outpatient record reflects limited range of motion of the lumbar spine, but do not indicate to what degree the motion was limited.  Further, the September 2006 and September 2007 VA examiners noted that the Veteran's lumbar spine was not ankylosed.  While March 2007 private and September 2008 VA outpatient records reflect that the Veteran's lumbar spine was tender to palpation, and the May 2010 VA examination report reflects a positive notation of back spasm, those records do not reflect that either symptom resulted in abnormal gait or abnormal spinal contour.  Thus, as lumbar flexion has not been limited to 30 degrees or less, total lumbar range of motion has not been limited to 120 degrees or less, and the Veteran's subjectively reported muscle spasm and objectively documented tenderness have not resulted in abnormal gait or abnormal spinal contour, an initial rating greater than 10 percent disabling is not warranted based on the General Rating Formula.

The evidence of record also does not support a separate rating for associated neurological abnormalities.  The Veteran has not asserted that his back pain radiates into either lower extremity, and the record does not reflect objective evidence of radiculopathy.  Further, the Veteran denied bladder or bowel dysfunction at each VA examination dated during the appeal period, as well as at a September 2008 VA outpatient visit, and denied erectile dysfunction at the September 2007 and May 2010 VA examinations. 

However, functional loss resulting from pain warrants a 20 percent rating effective September 14, 2007.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45 (2012).  At the VA examination on that date, the examiner noted that the Veteran's pain began at 60 degrees of forward flexion; coupled with the Veteran's credible lay statements that he also experiences daily pain in his lumbar spine and surrounding musculature, as well as stiffness and muscle spasms, this warrants the next highest rating on the basis of functional loss.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  Although that degree of functional loss in terms of limited motion is not documented in the subsequent VA examination reports, the Veteran's credible lay statements confirm that he has continued to experience this level of functional impairment.

However, a level of functional loss warranting greater than a 20 percent rating as of that date is not established by the record.  The Veteran has expressed that his pain and stiffness interfere with his daily activities, as noted in the May 2010 VA examination report, but the record does not establish that he is precluded from exercising almost daily or participating in other physical activities such that a higher rating based on functional loss is warranted.  Accordingly, greater than a 10 percent rating prior to September 14, 2007, and greater than a 20 percent rating beginning September 14, 2007, is not warranted on the basis of functional loss.

September 2007 VA x-rays showed degenerative disc disease of multiple lumbar discs.  Provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The decision above has increased the assigned rating to 20 percent disabling effective September 14, 2007, without assigning separate ratings for neurologic impairment which is not shown by the record.  Thus, the combined rating is 20 percent disabling.  38 C.F.R. § 4.25.  To that end, the Formula for Rating Intervertebral Disc Syndrome rates intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months.  However, the Veteran has not asserted, and the record does not reflect, that he has had any incapacitating episodes requiring bed rest prescribed by a physician as a result of his lumbar strain.  The May 2010 VA examination reports specifically note that there had been no incapacitating episodes as defined for VA purposes.  Therefore, greater than a 10 percent rating prior to September 14, 2007, or 20 percent rating beginning September 14, 2007, is not warranted under the Formula for Rating Intervertebral Disc Syndrome.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 115-116.  

The schedular rating assigned to the Veteran's lumbar spine disability is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's lumbar strain.  He has not required hospitalization for his lumbar spine disability, and marked interference of employment has not been shown; as noted above, the Veteran is currently a college student but the evidence does not establish that he is unable to keep a regular school schedule due to his back disability or that it interferes with his activities of daily living or other activities to include exercising.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

Given the fact that the Veteran is a college student with a regular schedule and has not asserted that his disability, in and of itself, renders him unemployable, referral for consideration for a total disability rating is not warranted in this case.  38 C.F.R. § 4.16.  

The preponderance of the evidence is against ratings higher than those assigned by this decision.  There is no doubt to be resolved, and greater than a 10 percent rating prior to September 14, 2007, or greater than a 20 percent rating beginning that date for lumbar strain, is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent disabling prior to September 14, 2007, for lumbar strain is denied.

Entitlement to a 20 percent rating, but no greater, beginning September 14, 2007, for lumbar strain is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


